Col. Tommy Goodwin, Director Arkansas State Police #3 Natural Resources Drive P. O. Box 5901 Little Rock, AR  72215
Dear Col Goodwin:
This Office is in receipt of your letter regarding towing services in the Central Arkansas area.  Your questions are addressed as follows:
   1. Can the Arkansas State Police, through competitive bidding, award franchises to wrecker services in the Pulaski County area?
The answer to Question 1, is no.  A definition of a franchise, in the legal sense, is a privilege or immunity of a public nature which cannot be legally exercised without legislative authority. State v. Real Estate Bank, 5 Ark. 595, 599 (1844).  The privilege which would be granted to the towing services by the Arkansas State Police would be the privilege to tow and store abandoned vehicles, stolen vehicles, and inoperable vehicles on the highways of Central Arkansas when the Arkansas State Police has requested assistance in removing said vehicles from the highway.  As stated in your letter there are no statutory provisions regulating the towing industry.  There has also been no statute passed by the Arkansas Legislature giving the Arkansas State Police the authority to grant this privilege to an independent towing service in the Central Arkansas area. Without specific statutory authority to grant this privilege, any franchise between the State Police and an independent towing service would be void. The only political entities that can grant franchises are the State, a municipal corporation, or a county.  A city and a county can only grant a franchise when the State has given them the specific authority to grant a franchise.
Because the Arkansas State Police does not have the authority to grant a franchise to an independent towing service, there is no need to answer your remaining question.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Bill Luppen.